                    Case 1:20-cv-00693-LM Document 1-2 Filed 06/10/20 Page 1 of 2

                             o~ov ar6'-A1'1>Ne~~P.~
                                                  ---==~-Ac-~
                                      LAWYERS FOR FRANCHISEES

J. Mark Dady                     "Putti11g.J1wu-/1i.l"l'c.1 and dealcrsJirst.Jiir   011er   25 _rcars "          5100 IDS Center
                                                                                                           80 South Eighth Street
Attorney
                                                                                                          Minneapolis, MN 55402
Direct: 612-359-5488
                                                                                                            Office: 612-359-9000
mdadv(a1dadygardner.com
                                                                                                              Fax: 612-359-3507
                                                                                                          www.dadygardner.com




                                                       January 21, 2020

     Sent Via Email
       Planet Fitness International Franchise
       c/o Justin Vartanian, General Counsel
       Planet Fitness World Headquarters
       4 Liberty Lane West, Floor 2
       Hampton, New Hampshire 03842
       Justin. Vartanian@pfl1g.com


              Re:         JEG-United's Notice of Intent to Exercise Put Option for Mexico Businesses

     Dear Justin:

             On or about March 5, 2019, JEG-United, LLC ("JEG-United") and Planet Fitness
     International Franchise ("International Franchisor") entered into a number of agreements,
     including a Side Letter Agreement.

             Section 7 of the Side Letter Agreement grants JEG-United a "Put Option" related to the
     Initial Businesses and the Additional Businesses, as those terms are defined in the Side Letter
     Agreement (collectively, the "Mexico Businesses"). Pursuant to the Put Option, if JEG-United
     and International Franchisor have not executed an ADA by December 31, 2019, JEG-United has
     the right to sell the Mexico Businesses to International Franchisor. To exercise this right, and
     require International Franchisor to purchase the Mexico Businesses, JEG-United simply needs to
     deliver written notice to International Franchisor exercising its Put Option on or before January
     30, 2020.

              The purpose of this letter is to provide you with written notice that, as of the date of this
     letter, JEG-United is planning, on or before January 30, 2020, to deliver a written notice to
     International Franchisor exercising its Put Option, as more specifically set forth in Section 7 of the
     Side Letter Agreement. Upon receipt of such notice, we fully expect that International Franchisor
     will, as required by the Side Letter Agreement, purchase the Mexico Businesses for a price equal
     to the book value of the Mexico Businesses within 90 days.

           Despite this present intention to exercise the Put Option on or before January 30, 2020,
     JEG-United has informed me of ce1iain ongoing discussions between JEG-United, International
            Case 1:20-cv-00693-LM Document 1-2 Filed 06/10/20 Page 2 of 2



Justin Vartanian
January 21, 2020
Page 2


Franchisor, and certain other interested parties relating to a number of different business options
in Mexico. In order to allow those discussions to continue, we are requesting International
Franchisor to agree to enter into an amendment to the Side Letter Agreement modifying the
expiration of the Potential ADA Negotiation Period (and the time to exercise its Put Option).
Specifically, we would like to see the Potential ADA Negotiation Period extended to April 30,
2020, which would then require the Put Option to be exercised, if at all, on or before May 30,
2020. To the extent International Franchisor is ready to agree to such an amendment, please
promptly let me know.

         Otherwise, in the event International Franchisor is not willing to agree to an amendment,
or an amendment is not executed in the coming days, please note that JEG-United currently intends
to deliver a written notice to International Franchisor exercising its Put Option, as more specifically
set forth in Section 7 of the Side Letter Agreement, on or before January 30, 2020.

       Thank you in advance for your prompt attention to the matters set forth above.




MD/pg
cc:   JEG-United, LLC
